DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Xudong et al (CN 106655327 (A)).
	Regarding claim 1, Xudong discloses compression charging device, comprising a cigarette case charging part and a cigarette set charging part; wherein the cigarette case charging part comprises a positive electrode cover (1), wherein the positive electrode cover comprises a cylindrical upper portion and a drum-shaped lower portion; a positive electrode column (2), wherein an upper portion of the positive electrode column (2) is located inside the drum-shaped lower portion of the positive electrode cover (4); a positive spring (6), wherein the positive spring-(6) is located inside a spring cap-fA), an upper portion of the positive spring (6) is connected to a lower surface of the positive electrode column (2), a lower portion of the positive spring (6) is connected to a charging spring seat (4), and the charging spring seat(4) is connected to a positive electrode of a power supply of a cigarette case; a negative spring (5) 
Regarding claim 2, Xudong discloses he charging spring seat (4) and the negative spring (5) are connected to the PCB (1) by a stannum solder.
Regarding claim 3, Xudong discloses the positive electrode cover (1) is connected to the positive electrode column (2) through a press riveting.
Regarding claim 4, Xudong discloses the spring cap (4) is connected to the charging spring seat (4) through a press riveting.
Regarding claim 5, Xudong discloses the drum-shaped lower portion of the positive electrode cover (1) extends into the spring cap (3), and an inner protrusion edge on an upper portion of the spring cap (3) is matched with an outer protrusion edge on the drum-shaped lower portion of the positive electrode cover(4).

                                      Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                      05/05/2021